May 13, 2005

Laura Swarbrick
4300 Lost Oasis Hollow
Austin, TX 78739



Mr. Peter R. Meeker
Davis & Wilkerson, P.C.
1801 South Mopac, Suite 300
Austin, TX 78746
Mr. Christopher John Deeves
Ball & Weed, P.C.
745 E. Mulberry Street, Suite 500
San Antonio, TX 78212


Mr. Alfonso L. Melendez
Melendez & Marketto, P.C.
11335 Pellicano Dr.
El Paso, TX 79936

RE:   Case Number:  03-0659
      Court of Appeals Number:  03-02-00505-CV
      Trial Court Number:  GN0-00891

Style:      AUSTIN NURSING CENTER, INC., D/B/A AUSTIN NURSING CENTER,
      CENTURY CARE OF AMERICA, INC., PAUL GRAY, PAUL HANLON, AND GUADALUPE
      ZAMORA, M.D.
      v.
      PAULINE WILSON LOVATO, INDEPENDENT ADMINISTRATIX OF THE ESTATE OF
      MARGARITA TORRES WILSON

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  The Motion to Divide Oral  Argument
Time is dismissed as moot.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Amalia               |
|   |Rodriguez-Mendoza        |
|   |Ms. Diane O'Neal         |